Exhibit 10.43

 

PROVIDE COMMERCE, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

 

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

 

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The option shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

 

2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

 

3. Limited Transferability. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee’s death and may be exercised, during Optionee’s
lifetime, only by Optionee. However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may be assigned in
whole or in part during Optionee’s lifetime either as (i) a gift to one or more
family members of Optionee’s Immediate Family, to a trust in which Optionee
and/or one or more such family members hold more than fifty percent (50%) of the
beneficial interest or an entity in which more than fifty percent (50%) of the
voting interests are owned by Optionee and/or one or more such family members,
or (ii) pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.

 

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate,
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 6.



--------------------------------------------------------------------------------

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

 

(i) Should Optionee cease to remain in Service for any reason (other than death,
Permanent Disability or Misconduct) while this option is outstanding, then this
option shall remain exercisable until the earlier of (i) the expiration of the
three (3)-month period measured from the date of such cessation of Service or
(ii) the Expiration Date.

 

(ii) Should Optionee die while holding this option, then Optionee’s Beneficiary
shall have the right to exercise this option until the earlier of (A) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
death or (B) the Expiration Date.

 

(iii) Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then this option shall remain exercisable until the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of such cessation of Service or (ii) the Expiration Date.

 

(iv) During the applicable post-Service exercise period, this option may not be
exercised in the aggregate for more than the number of vested Option Shares for
which the option is exercisable on the date of Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised. However, this
option shall, immediately upon Optionee’s cessation of Service for any reason,
terminate and cease to be outstanding to the extent this option is not otherwise
at that time exercisable for vested shares.

 

(v) Should Optionee’s Service be terminated for Misconduct or should Optionee
engage in Misconduct while this option is outstanding, then this option shall
terminate immediately and cease to be outstanding.

 

6. Special Acceleration of Option.

 

(a) In the event of a Change in Control, this option, to the extent outstanding
at that time but not otherwise fully exercisable, shall automatically accelerate
so that this option shall, immediately prior to the effective date of the Change
in Control, become exercisable for all of the Option Shares at the time subject
to this option and may be exercised for any or all of those Option Shares as
fully-vested shares of Common Stock. No such acceleration of this option,
however, shall occur if and to the extent: (i) this option is, in connection
with the Change in Control, assumed or otherwise continued in full force and
effect by the successor corporation (or parent thereof) pursuant to the terms of
the Change in Control or (ii) this option is replaced with a cash incentive
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on the Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent pay-out in accordance with the same option exercise
schedule set forth in the Grant Notice.

 

(b) Immediately following the consummation of the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise expressly continued in
full force and effect pursuant to the terms of the Change in Control.

 

2



--------------------------------------------------------------------------------

(c) If this option is assumed in connection with a Change in Control, then this
option shall be appropriately adjusted, immediately after such Change in
Control, to apply to the number and class of securities which would have been
issuable to Optionee in consummation of such Change in Control had the option
been exercised immediately prior to such Change in Control, and appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same. To the extent the holders of Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption of
this option, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control.

 

(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

9. Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

 

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised.

 

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

 

(A) cash or check made payable to the Corporation;

 

(B) a promissory note payable to the Corporation, but only to the extent
authorized by the Plan Administrator in accordance with Paragraph 13;

 

(C) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

 

(D) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (I) to a Corporation-approved brokerage firm to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement

 

3



--------------------------------------------------------------------------------

date, sufficient funds to cover the aggregate Exercise Price payable for the
purchased shares plus all applicable income and employment taxes required to be
withheld by the Corporation by reason of such exercise and (II) to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all income and
employment tax withholding requirements applicable to the option exercise.

 

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.

 

(c) In no event may this option be exercised for any fractional shares.

 

10. Compliance with Laws and Regulations.

 

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

 

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee and Optionee’s assigns and Beneficiaries.

 

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13. Financing. The Plan Administrator may, in its absolute discretion and
without any obligation to do so, permit Optionee to pay the Exercise Price for
the purchased Option Shares by delivering a full-recourse promissory note
payable to the Corporation. The terms of any such promissory note (including the
interest rate, the requirements for collateral and the terms of repayment)

 

4



--------------------------------------------------------------------------------

shall be established by the Plan Administrator in its sole discretion (subject
to applicable prohibitions on loans to officers and directors under the
Sarbanes-Oxley Act of 2002 and the rules and regulations thereunder and similar
rules promulgated by U.S. Securities and Exchange Commission, the Nasdaq
National Market and any stock exchange).

 

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

 

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

 

17. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

 

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (B)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.

 

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

 

(c) Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control occurs does not,
when added to the aggregate value (determined as of the respective date or dates
of grant) of the Common Stock or other securities for which this option or one
or more other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should the
applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in the
calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.

 

5



--------------------------------------------------------------------------------

(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

18. Leave of Absence. The following provisions shall apply upon the Optionee’s
commencement of an authorized leave of absence:

 

(a) The exercise schedule in effect under the Grant Notice shall be frozen as of
the first day of the authorized leave, and this option shall not become
exercisable for any additional installments of the Option Shares during the
period Optionee remains on such leave.

 

(b) Should Optionee resume active Employee status within sixty (60) days after
the start date of the authorized leave, Optionee shall, for purposes of the
exercise schedule set forth in the Grant Notice, receive Service credit for the
entire period of such leave. If Optionee does not resume active Employee status
within such sixty (60)-day period, then no Service credit shall be given for the
period of such leave.

 

(c) If this option is designated as an Incentive Option in the Grant Notice,
then the following additional provision shall apply:

 

(i) If the leave of absence continues for more than ninety (90) days, then this
option shall automatically convert to a Non-Statutory Option at the end of the
three (3)-month period measured from the ninety-first (91st) day of such leave,
unless Optionee’s reemployment rights are guaranteed by statute or by written
agreement. Following any such conversion of this option, all subsequent
exercises of this option, whether effected before or after Optionee’s return to
active Employee status, shall result in an immediate taxable event, and the
Corporation shall be required to collect from Optionee the income and employment
withholding taxes applicable to such exercise.

 

(d) In no event shall this option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Employee
status prior to the Expiration Date of the option term.

 

6



--------------------------------------------------------------------------------

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify Provide Commerce, Inc. (the “Corporation”) that I elect to
purchase                      shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of $                     per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me under the Corporation’s 2003 Stock Incentive Plan on
                    .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

--------------------------------------------------------------------------------

    Date        

 

--------------------------------------------------------------------------------

    Optionee         Address:  

 

--------------------------------------------------------------------------------

Print name in exact manner it is to appear on the stock certificate:  

 

--------------------------------------------------------------------------------

Address to which certificate is to be sent, if different from address above:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Social Security Number:  

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Stock Option Agreement.

 

B. Beneficiary shall mean, in the event the Plan Administrator implements a
beneficiary designation procedure, the person designated by Optionee, pursuant
to such procedure, to succeed to Optionee’s rights under the option evidenced by
this Agreement to the extent the option is held by Optionee at the time of
death. In the absence of such designation or procedure, the Beneficiary shall be
the personal representative of the estate of Optionee or the person or persons
to whom the option is transferred by will or the laws of descent and
distribution.

 

C. Board shall mean the Corporation’s Board of Directors.

 

D. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(a) a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction.

 

(b) any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation’s assets, or

 

(c) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders to accept.

 

E. Code shall mean the Internal Revenue Code of 1986, as amended.

 

F. Common Stock shall mean the Corporation’s common stock.

 

G. Corporation shall mean Provide Commerce, Inc., a Delaware corporation, and
any successor corporation to al or substantially all of the assets or voting
stock of Provide Commerce, Inc. which shall be appropriate action adopt the
Plan.

 

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

J. Exercise Price shall mean the exercise price per share as specified in the
Grant Notice.

 

A-1



--------------------------------------------------------------------------------

K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists; or

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

O. Immediate Family of Optionee shall mean Optionee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships.

 

P. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

Q. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any intentional wrongdoing by Optionee, whether by omission or
commission, which adversely affects the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not limit the grounds for the dismissal or discharge of Optionee or any
other individual in the Service of the Corporation (or any Parent or
Subsidiary).

 

R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

S. Notice of Exercise shall mean the notice of exercise in the form attached
hereto as Exhibit I.

 

A-2



--------------------------------------------------------------------------------

T. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

 

U. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

 

V. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

W. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.

 

X. Plan shall mean the Corporation’s 2003 Stock Incentive Plan.

 

Y. Plan Administrator shall mean either the Board or a committee of the Board
acting in its administrative capacity under the Plan.

 

Z. Service shall mean Optionee’s performance of services for the Corporation (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor.

 

AA. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

BB. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-3



--------------------------------------------------------------------------------

ADDENDUM

TO

STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Provide Commerce, Inc. (the “Corporation”) and
                                 (“Optionee”) evidencing the stock option (the
“Option”) granted on                             , 20     to Optionee under the
terms of the Corporation’s 2003 Stock Incentive Plan, and such provisions shall
be effective immediately. All capitalized terms in this Addendum, to the extent
not otherwise defined herein, shall have the meanings assigned to them in the
Option Agreement.

 

INVOLUNTARY TERMINATION

FOLLOWING CHANGE IN CONTROL

 

1. To the extent the Option does not accelerate, in connection with a Change in
Control, the Option shall continue, over Optionee’s period of Service after the
Change in Control, to become exercisable for the Option Shares in one or more
installments in accordance with the provisions of the Option Agreement. However,
immediately upon an Involuntary Termination of Optionee’s Service within
eighteen (18) months following such Change in Control, the Option (or any
replacement grant), to the extent outstanding at the time but not otherwise
fully exercisable, shall automatically accelerate so that the Option shall
become immediately exercisable for all the Option Shares at the time subject to
the Option and may be exercised for any or all of those shares as fully vested
shares of Common Stock.

 

2. The Option as accelerated under Paragraph 1 shall remain so exercisable until
the earlier of (i) the Expiration Date or (ii) the expiration of the one
(1)-year period measured from the effective date of Optionee’s Involuntary
Termination.

 

3. For purposes of this Addendum, an “Involuntary Termination” shall mean the
termination of Optionee’s Service by reason of:

 

(i) Optionee’s involuntary dismissal or discharge by the Corporation for reasons
other than Misconduct, or

 

(ii) Optionee’s voluntary resignation following (A) a change in Optionee’s
position with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee’s level of responsibility, (B) a reduction in
Optionee’s level of compensation (including base salary, fringe benefits and
target bonus under any performance based bonus or incentive programs) by more
than fifteen percent (15%) or (C) a relocation of Optionee’s place of employment
by more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation without Optionee’s consent.

 

4. The provisions of Paragraph 2 of this Addendum shall govern the period for
which the Option is to remain exercisable following the Involuntary Termination
of Optionee’s Service within eighteen (18) months after the Change in Control
and shall supersede any provisions to the contrary in Paragraph 5 of the Option
Agreement.



--------------------------------------------------------------------------------

ADDENDUM

TO

STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement dated
                                 (the “Option Agreement”) by and between Provide
Commerce, Inc. (the “Corporation”) and                                         
(“Optionee”) evidencing the stock option (the “Option”) granted on
                                , 20     to Optionee under the terms of the
Corporation’s 2003 Stock Incentive Plan, and such provisions shall be effective
immediately. All capitalized terms in this Addendum, to the extent not otherwise
defined herein, shall have the meanings assigned to them in the Option
Agreement.

 

LIMITED STOCK APPRECIATION RIGHT

 

1. Optionee is hereby granted a limited stock appreciation right exercisable
upon the following terms and conditions:

 

(i) Optionee shall have the unconditional right exercisable at any time during
the thirty (30)-day period immediately following a Hostile Take-Over to
surrender the Option to the Corporation, to the extent the Option is at the time
exercisable for one or more shares of Common Stock. In return for the
surrendered Option, Optionee shall receive a cash distribution from the
Corporation in an amount equal to the excess of (A) the Option Surrender Value
of the Option Shares for which the surrendered option (or surrendered portion)
is at the time exercisable over (B) the aggregate Exercise Price payable for
such shares.

 

(ii) To exercise this limited stock appreciation right, Optionee must, during
the applicable thirty (30)-day exercise period, provide the Corporation with
written notice of the option surrender in which there is specified the number of
Option Shares as to which the Option is being surrendered. Such notice must be
accompanied by the return of Optionee’s copy of the Option Agreement, together
with any written amendments to such Agreement. The cash distribution shall be
paid to Optionee within five (5) business days following such delivery date. The
exercise of the limited stock appreciation right in accordance with the terms of
this Addendum is hereby approved by the Plan Administrator in advance of such
exercise, and no further approval of the Plan Administrator shall be required at
the time of the actual option surrender and cash distribution. Upon receipt of
such cash distribution, the Option shall be cancelled with respect to the Option
Shares for which the Option has been surrendered, and Optionee shall cease to
have any further right to acquire those Option Shares under the Option
Agreement. The Option shall, however, remain outstanding and exercisable for the
balance of the Option Shares (if any) in accordance with the terms of the Option
Agreement, and the Corporation shall issue a new stock option agreement
(substantially in the same form of the surrendered Option Agreement) for those
remaining Option Shares.

 

(iii) In no event may this limited stock appreciation right be exercised when
there is not a positive spread between the Fair Market Value of the Option
Shares subject to the surrendered option and the aggregate Exercise Price
payable



--------------------------------------------------------------------------------

for such shares. This limited stock appreciation right shall in all events
terminate upon the expiration or sooner termination of the Option and may not be
assigned or transferred by Optionee, except to the extent the Option is
transferable in accordance with the provisions of the Option Agreement.

 

2. For purposes of this Addendum, the following definitions shall be in effect:

 

(i) A “Hostile Take-Over” shall mean

 

(A) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept, or

 

(B) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (I) have been Board members continuously since the
beginning of such period or (II) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (I) who were still in office at the time the Board approved
such election or nomination.

 

(ii) The “Option Surrender Value” shall mean the Fair Market Value per share of
Common Stock on the option surrender date or, in the event of a Hostile
Take-Over effected through a tender offer, the highest reported price per share
of Common Stock paid by the tender offeror in effecting such Hostile Take-Over,
if greater. However, if the surrendered Option is designated as an Incentive
Option in the Grant Notice, then the Option Surrender Value shall not exceed the
Fair Market Value per share.